DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                              Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 03/09/2021.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 10, and 16, generally, the prior art of record, United States Patent No. US 9299386 B2 to Shah et al. which shows systems and methods for providing access to resources through enhanced audio signals; United States Patent Application Publication No. US 20140172422 A1 to Hefetz which shows a secured audio channel for voice communication; United States Patent Application Publication No. US 20170201561 A1 to Hongell et al. which shows a multimedia connection service system utilizing AV device and user device; United States Patent Application Publication No. US 20190013027 A1 to Page et al. which shows audio data transfer; United States Patent Application Publication No. US 20060171539 A1 to Winningstad et al. which shows a wireless event authentication system; United States Patent Application Publication No. US 20070011466 A1 to Imura which shows a mobil terminal device, italicized claim elements (i.e., claim 1: “receiving, via a microphone of the computing device, an audio transmission from the user's mobile device, the audio transmission containing encoded data including information authenticating the user; decoding the audio transmission and extracting the encoded data including the information authenticating the user; verifying the extracted information authenticating the user; and in response to verifying the extracted information authenticating the user, allowing the request”, claim 10: “receiving, via a microphone of the computing device, an audio transmission from the user's mobile device, the audio transmission containing encoded data including information authenticating the user; decoding the audio transmission and extracting the encoded data including the information authenticating the user; verifying the extracted information authenticating the user; and in response to verifying the extracted information authenticating the user, allowing the request”, claim 16: “receiving, via a microphone of the computing device, an audio transmission from the user's mobile device, the audio transmission containing encoded data including information authenticating the user; decoding the audio transmission and extracting the encoded data including the information authenticating the user; verifying the extracted information authenticating the user; and in response to verifying the extracted information authenticating the user, allowing the request”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431